Title: To John Adams from Patience Lovell Wright, [ante 25 February 1786]
From: 
To: 


     
      [ante 19 Feb. 1786]
     
     Lady Countes Dowege Tankerfield Desires Mrs Wright to Wait on Jno. Adams Esqr and Enquire of him if the Actt of the American Congress is Repeeld which was made in the time of the War against Sqir Bennetts Estate and Lands up Rapananat Jems Rever and other Parts in Verginia and Ld fari-fax County
     Note Mr Loyd is a Relation &c
     if mr Adams has Seen the News paper wherin the American Shippin is Stopt per Allgree pirots allys to England if Mr adams had herd no Concills nor trad is to be Setteld in or with America untill those acts are Repeald that now hold the land of toris now in England
     the King has good ground to Keep off any treety with Mr adams untill the French oblige America as being Garenttee or bound for the performanc of that article of peace— anoth Year is to pass to try if america will not oblige the Congress to Make good all the Estates of the Loyalists—and ask England for a protection and traid on the Navegation Act
     the Canada government is to swalow up all the other States in a few years
     a Stedy perseverence in the King is to Carry all Mesuris— those

tumults are only temperory it is Expectd at Court that the Kings Son will be Sent for as Vicroy first then King of america the—
    